                  Case 20-70497-grs                         Doc 1              Filed 10/27/20 Entered 10/27/20 20:40:06                                     Desc Main
                                                                               Document Page 1 of 13
 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                Eastern District of Kentucky

 Case number (If known):                               Chapter you are filing under:
                                                       ❑        Chapter 7
                                                       ❑        Chapter 11
                                                       ❑        Chapter 12
                                                       ✔
                                                       ❑        Chapter 13
                                                                                                                                                     ❑Check if this is an
                                                                                                                                                          amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                    04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint case—and in joint
cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer would be yes if either debtor owns
a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the
spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Identify Yourself

                                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
  1.   Your full name

       Write the name that is on your              Raymond                                                           Kayla
       government-issued picture                   First name                                                       First name
       identification (for example, your           B                                                                 R
       driver’s license or passport).              Middle name                                                      Middle name

       Bring your picture identification to        Daniels                                                           Daniels
       your meeting with the trustee.              Last name                                                        Last name


                                                   Suffix (Sr., Jr, II, III)                                         Suffix (Sr., Jr, II, III)




  2.   All other names you have used
                                                                                                                     Kayla
       in the last 8 years                                                                                          First name
                                                   First name
       Include your married or maiden                                                                                R
       names.                                      Middle name                                                      Middle name

                                                                                                                     Layne
                                                   Last name                                                        Last name




                                                   First name                                                       First name


                                                   Middle name                                                      Middle name


                                                   Last name                                                        Last name




  3.   Only the last 4 digits of your
                                                   xxx - xx - 6        9       6   6                                xxx - xx - 2         2       8    0
       Social Security number or
       federal Individual Taxpayer                 OR                                                               OR
       Identification number                       9xx - xx -                                                       9xx - xx -
       (ITIN)




Official Form 101                                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                page 1
                 Case 20-70497-grs                  Doc 1         Filed 10/27/20 Entered 10/27/20 20:40:06                                      Desc Main
                                                                  Document Page 2 of 13
 Debtor 1            Raymond             B                            Daniels
 Debtor 2            Kayla               R                            Daniels                                            Case number (if known)
                     First Name          Middle Name                  Last Name


                                         About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):


  4.   Any business names and
       Employer Identification
                                          ✔I have not used any business names or EINs.
                                          ❑                                                                   ✔I have not used any business names or EINs.
                                                                                                              ❑
       Numbers (EIN) you have used
       in the last 8 years
                                          Business name                                                       Business name
       Include trade names and doing
       business as names
                                          Business name                                                       Business name


                                                       -                                                                   -
                                          EIN                                                                 EIN


                                                       -                                                                   -
                                          EIN                                                                 EIN




                                                                                                              If Debtor 2 lives at a different address:
  5.   Where you live
                                             91 Avery Murphy Rd
                                          Number             Street                                           Number            Street




                                             Phyllis, KY 41554
                                          City                                     State     ZIP Code         City                                     State     ZIP Code

                                             Pike
                                          County                                                              County

                                          If your mailing address is different from the one above, fill If Debtor 2's mailing address is different from yours, fill it
                                          it in here. Note that the court will send any notices to you at in here. Note that the court will send any notices to you at this
                                          this mailing address.                                           mailing address.


                                          Number             Street                                           Number            Street



                                          P.O. Box                                                            P.O. Box



                                          City                                     State     ZIP Code         City                                     State     ZIP Code




  6.   Why you are choosing this          Check one:                                                          Check one:
       district to file for bankruptcy
                                          ✔
                                          ❑      Over the last 180 days before filing this petition, I have   ✔
                                                                                                              ❑      Over the last 180 days before filing this petition, I have
                                                 lived in this district longer than in any other district.           lived in this district longer than in any other district.

                                          ❑      I have another reason. Explain.                              ❑      I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408)                                              (See 28 U.S.C. § 1408)




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 2
                Case 20-70497-grs                Doc 1         Filed 10/27/20 Entered 10/27/20 20:40:06                                       Desc Main
                                                               Document Page 3 of 13
 Debtor 1            Raymond             B                        Daniels
 Debtor 2            Kayla               R                        Daniels                                              Case number (if known)
                    First Name           Middle Name                 Last Name


 Part 2: Tell the Court About Your Bankruptcy Case


                                         Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
  7.   The chapter of the Bankruptcy     (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
                                         ❑
       Code you are choosing to file
       under                                   Chapter 7
                                         ❑     Chapter 11
                                         ❑     Chapter 12
                                         ✔
                                         ❑     Chapter 13



  8.   How you will pay the fee          ✔
                                         ❑   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                             about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                             order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                             a pre-printed address.

                                         ❑   I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             The Filing Fee in Installments (Official Form 103A).

                                         ❑   I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line
                                             that applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill
                                             out the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.




                                         ❑No.
  9.   Have you filed for bankruptcy
       within the last 8 years?          ✔Yes.
                                         ❑         District Eastern District of Kentucky             When 07/04/2015               Case number 15-70439
                                                                                                          MM / DD / YYYY
                                                   District Eastern District of Kentucky             When 07/04/2015               Case number 15-70439
                                                                                                          MM / DD / YYYY
                                                   District                                          When                          Case number
                                                                                                           MM / DD / YYYY



                                         ✔ No.
                                         ❑
  10. Are any bankruptcy cases
       pending or being filed by a       ❑Yes.     Debtor                                                                       Relationship to you
       spouse who is not filing this
       case with you, or by a business             District                                      When                           Case number, if known
       partner, or by an affiliate?                                                                     MM / DD / YYYY


                                                   Debtor                                                                       Relationship to you

                                                   District                                      When                           Case number, if known
                                                                                                        MM / DD / YYYY



                                         ✔
                                         ❑   No.    Go to line 12.
  11. Do you rent your residence?
                                         ❑   Yes. Has your landlord obtained an eviction judgment against you?

                                                    ❑   No. Go to line 12.

                                                    ❑   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part
                                                        of this bankruptcy petition.




Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 3
                 Case 20-70497-grs                    Doc 1          Filed 10/27/20 Entered 10/27/20 20:40:06                                     Desc Main
                                                                     Document Page 4 of 13
 Debtor 1             Raymond                 B                        Daniels
 Debtor 2             Kayla                   R                        Daniels                                            Case number (if known)
                      First Name              Middle Name               Last Name


 Part 3: Report About Any Businesses You Own as a Sole Proprietor

                                              ✔
                                              ❑   No. Go to Part 4.
  12. Are you a sole proprietor of any
      full- or part-time business?            ❑   Yes. Name and location of business

      A sole proprietorship is a business
      you operate as an individual, and is        Name of business, if any
      not a separate legal entity such as
      a corporation, partnership, or LLC.
                                                  Number           Street
      If you have more than one sole
      proprietorship, use a separate
      sheet and attach it to this petition.

                                                  City                                                       State         ZIP Code

                                                  Check the appropriate box to describe your business:

                                                  ❑      Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                  ❑      Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                  ❑      Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                  ❑      Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                  ❑      None of the above




                                              If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to proceed
  13. Are you filing under Chapter 11         under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or you are
      of the Bankruptcy Code, and             choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations, cash-flow
      are you a small business debtor         statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      or a debtor as defined by 11
      U.S. C. § 1182(1)?                      ✔
                                              ❑   No.        I am not filing under Chapter 11.

      For a definition of small business      ❑   No.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
      debtor, see 11 U.S.C. § 101(51D).                      Bankruptcy Code.

                                              ❑   Yes.       I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
                                                             Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                              ❑   Yes.       I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code,
                                                             and I choose to proceed under Subchapter V of Chapter 11.


 Part 4: Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

  14. Do you own or have any                  ✔
                                              ❑   No.
      property that poses or is
      alleged to pose a threat of             ❑   Yes.     What is the hazard?
      imminent and identifiable
      hazard to public health or
      safety? Or do you own any
      property that needs immediate
      attention?                                           If immediate attention is needed, why is it needed?
      For example, do you own
      perishable goods, or livestock that
      must be fed, or a building that
      needs urgent repairs?
                                                           Where is the property?
                                                                                    Number          Street




                                                                                      City                                                State               ZIP Code

Official Form 101                                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 4
                Case 20-70497-grs                  Doc 1           Filed 10/27/20 Entered 10/27/20 20:40:06                                      Desc Main
                                                                   Document Page 5 of 13
 Debtor 1            Raymond              B                          Daniels
 Debtor 2            Kayla                R                          Daniels                                            Case number (if known)
                     First Name            Middle Name                Last Name


 Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling


  15. Tell the court whether you          About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):
      have received a briefing
      about credit counseling.

      The law requires that you           You must check one:                                                  You must check one:
                                          ✔                                                                    ✔
      receive a briefing about credit
      counseling before you file for      ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      bankruptcy. You must truthfully          agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      check one of the following               petition, and I received a certificate of completion.                petition, and I received a certificate of completion.
      choices. If you cannot do so, you        Attach a copy of the certificate and the payment plan, if            Attach a copy of the certificate and the payment plan, if
      are not eligible to file.                any, that you developed with the agency.                             any, that you developed with the agency.

      If you file anyway, the court can   ❑    I received a briefing from an approved credit counseling        ❑    I received a briefing from an approved credit counseling
      dismiss your case, you will lose         agency within the 180 days before I filed this bankruptcy            agency within the 180 days before I filed this bankruptcy
      whatever filing fee you paid, and        petition, but I do not have a certificate of completion.             petition, but I do not have a certificate of completion.
      your creditors can begin                 Within 14 days after you file this bankruptcy petition, you          Within 14 days after you file this bankruptcy petition, you
      collection activities again.             MUST file a copy of the certificate and payment plan, if             MUST file a copy of the certificate and payment plan, if
                                               any.                                                                 any.

                                          ❑    I certify that I asked for credit counseling services from an   ❑    I certify that I asked for credit counseling services from an
                                               approved agency, but was unable to obtain those services             approved agency, but was unable to obtain those services
                                               during the 7 days after I made my request, and exigent               during the 7 days after I made my request, and exigent
                                               circumstances merit a 30-day temporary waiver of the                 circumstances merit a 30-day temporary waiver of the
                                               requirement.                                                         requirement.
                                               To ask for a 30-day temporary waiver of the requirement,             To ask for a 30-day temporary waiver of the requirement,
                                               attach a separate sheet explaining what efforts you made             attach a separate sheet explaining what efforts you made
                                               to obtain the briefing, why you were unable to obtain it             to obtain the briefing, why you were unable to obtain it
                                               before you filed for bankruptcy, and what exigent                    before you filed for bankruptcy, and what exigent
                                               circumstances required you to file this case.                        circumstances required you to file this case.

                                               Your case may be dismissed if the court is dissatisfied              Your case may be dismissed if the court is dissatisfied
                                               with your reasons for not receiving a briefing before you            with your reasons for not receiving a briefing before you
                                               filed for bankruptcy.                                                filed for bankruptcy.

                                               If the court is satisfied with your reasons, you must still          If the court is satisfied with your reasons, you must still
                                               receive a briefing within 30 days after you file.                    receive a briefing within 30 days after you file.
                                               You must file a certificate from the approved agency,                You must file a certificate from the approved agency,
                                               along with a copy of the payment plan you developed, if              along with a copy of the payment plan you developed, if
                                               any. If you do not do so, your case may be dismissed.                any. If you do not do so, your case may be dismissed.

                                               Any extension of the 30-day deadline is granted only for             Any extension of the 30-day deadline is granted only for
                                               cause and is limited to a maximum of 15 days.                        cause and is limited to a maximum of 15 days.

                                          ❑    I am not required to receive a briefing about credit            ❑    I am not required to receive a briefing about credit
                                               counseling because of:                                               counseling because of:
                                               ❑    Incapacity. I have a mental illness or a mental                 ❑    Incapacity. I have a mental illness or a mental
                                                                deficiency that makes me incapable                                   deficiency that makes me incapable
                                                                of realizing or making rational                                      of realizing or making rational
                                                                decisions about finances.                                            decisions about finances.
                                               ❑    Disability.   My physical disability causes me to               ❑    Disability.   My physical disability causes me to
                                                                  be unable to participate in a briefing                               be unable to participate in a briefing
                                                                  in person, by phone, or through the                                  in person, by phone, or through the
                                                                  internet, even after I reasonably tried                              internet, even after I reasonably tried
                                                                  to do so.                                                            to do so.
                                               ❑    Active duty. I am currently on active military duty in          ❑    Active duty. I am currently on active military duty in
                                                                 a military combat zone.                                              a military combat zone.

                                               If you believe you are not required to receive a briefing            If you believe you are not required to receive a briefing
                                               about credit counseling, you must file a motion for waiver           about credit counseling, you must file a motion for waiver
                                               of credit counseling with the court.                                 of credit counseling with the court.




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 5
                Case 20-70497-grs                    Doc 1         Filed 10/27/20 Entered 10/27/20 20:40:06                                      Desc Main
                                                                   Document Page 6 of 13
 Debtor 1            Raymond                B                         Daniels
 Debtor 2            Kayla                  R                         Daniels                                             Case number (if known)
                     First Name             Middle Name               Last Name


 Part 6: Answer These Questions for Reporting Purposes


  16. What kind of debts do you                 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by
      have?                                          an individual primarily for a personal, family, or household purpose.”
                                                      ❑    No. Go to line 16b.
                                                      ✔
                                                      ❑    Yes. Go to line 17.

                                                16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain money for a
                                                     business or investment or through the operation of the business or investment.
                                                      ❑    No. Go to line 16c.
                                                      ❑    Yes. Go to line 17.

                                                16c. State the type of debts you owe that are not consumer debts or business debts.



  17. Are you filing under Chapter 7?           ✔
                                                ❑     No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after any            ❑     Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
      exempt property is excluded and                      expenses are paid that funds will be available to distribute to unsecured creditors?
      administrative expenses are paid                        ❑    No
      that funds will be available for                        ❑    Yes
      distribution to unsecured
      creditors?

  18. How many creditors do you                  ✔
                                                 ❑    1-49          ❑    1,000-5,000           ❑     25,001-50,000 ❑ 50,000-100,000 ❑ More than 100,000
      estimate that you owe?                     ❑    50-99         ❑    5,001-10,000
                                                 ❑    100-199       ❑    10,001-25,000
                                                 ❑    200-999


  19. How much do you estimate your              ✔
                                                 ❑    $0-$50,000                       ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      assets to be worth?                        ❑    $50,001-$100,000                 ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                 ❑    $100,001-$500,000                ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                 ❑    $500,001-$1 million              ❑    $100,000,001-$500 million                 ❑    More than $50 billion


  20. How much do you estimate your              ✔
                                                 ❑    $0-$50,000                       ❑    $1,000,001-$10 million                    ❑    $500,000,001-$1 billion
      liabilities to be?                         ❑    $50,001-$100,000                 ❑    $10,000,001-$50 million                   ❑    $1,000,000,001-$10 billion
                                                 ❑    $100,001-$500,000                ❑    $50,000,001-$100 million                  ❑    $10,000,000,001-$50 billion
                                                 ❑    $500,001-$1 million              ❑    $100,000,001-$500 million                 ❑    More than $50 billion

 Part 7: Sign Below


  For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11, United States
                                  Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.
                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this document, I have
                                  obtained and read the notice required by 11 U.S.C. § 342(b).
                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a bankruptcy case
                                  can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                    ✘ /s/ Raymond B Daniels                                             ✘ /s/ Kayla R Daniels
                                         Raymond B Daniels, Debtor 1                                         Kayla R Daniels, Debtor 2
                                         Executed on 10/27/2020                                              Executed on 10/27/2020
                                                          MM/ DD/ YYYY                                                       MM/ DD/ YYYY




Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                          page 6
                Case 20-70497-grs                    Doc 1         Filed 10/27/20 Entered 10/27/20 20:40:06                                     Desc Main
                                                                   Document Page 7 of 13
 Debtor 1            Raymond                B                         Daniels
 Debtor 2            Kayla                  R                         Daniels                                            Case number (if known)
                     First Name             Middle Name                Last Name



   For your attorney, if you are                I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
   represented by one                           under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter for
                                                which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and,
   If you are not represented by an             in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the schedules
   attorney, you do not need to file this       filed with the petition is incorrect.
   page.

                                                ✘ /s/ Noah Friend                                                         Date 10/27/2020
                                                                                                                                MM / DD / YYYY
                                                     Signature of Attorney for Debtor



                                                     Noah Friend
                                                    Printed name

                                                    Noah R Friend Law Firm
                                                    Firm name

                                                    PO Box 341
                                                    Number     Street



                                                    Versailles                                                           KY      40383
                                                    City                                                                State    ZIP Code



                                                    Contact phone (606) 369-7030                        Email address noah@friendlawfirm.com


                                                    92209                                                                KY
                                                    Bar number                                                          State




Official Form 101                                           Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
            Case 20-70497-grs                     Doc 1          Filed 10/27/20 Entered 10/27/20 20:40:06                                       Desc Main
                                                                 Document Page 8 of 13
B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                  Eastern District of Kentucky

In re
Daniels, Raymond B                                                                                                       Case No.
Daniels, Kayla R                                                                                                         Chapter         13
Debtor(s)


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                             $3,500.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                                 $90.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               $3,410.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                             CERTIFICATION

                           I certify that the foregoing is a complete statement of any agreement or arrangement for
                         payment to me for representation of the debtor(s) in this bankruptcy proceeding.

                         10/27/2020                                       /s/ Noah Friend
                         Date                                                 Signature of Attorney
                                                                                                                                    Noah Friend
                                                                                                                            Bar Number: 92209
                                                                                                                        Noah R Friend Law Firm
                                                                                                                                    PO Box 341
                                                                                                                           Versailles, KY 40383
                                                                                                                         Phone: (606) 369-7030

                                                                          Noah R Friend Law Firm
                                                                             Name of law firm
       Case 20-70497-grs                   Doc 1        Filed 10/27/20 Entered 10/27/20 20:40:06                                    Desc Main
                                                        Document Page 9 of 13
                                                    IN THE UNITED STATES BANKRUPTCY COURT
                                                         EASTERN DISTRICT OF KENTUCKY
                                                                PIKEVILLE DIVISION

IN RE: Daniels, Raymond B                                                                   CASE NO
       Daniels, Kayla R
                                                                                            CHAPTER 13




                                                     VERIFICATION OF CREDITOR MATRIX

 The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date      10/27/2020              Signature                                   /s/ Raymond B Daniels
                                                                             Raymond B Daniels, Debtor


Date      10/27/2020              Signature                                    /s/ Kayla R Daniels
                                                                            Kayla R Daniels, Joint Debtor
Case 20-70497-grs   Doc 1   Filed 10/27/20 Entered 10/27/20 20:40:06   Desc Main
                            Document Page 10 of 13

                                BB&T
                                ATTN: Bankrutpcy
                                PO Box 1847
                                Wilson, NC 27894



                                Buchanan General Hospital
                                1535 Slate Creek Rd
                                Grundy, VA 24614




                                Capital One
                                Attn: Bankruptcy
                                PO Box 30285
                                Salt Lake City, UT 84130-0285



                                Capital One/boscovs
                                Attn: Bankruptcy
                                PO Box 30285
                                Salt Lake City, UT 84130-0285



                                Cash Express LLC
                                345 South Jefferson Ave 300
                                Cookeville, TN 38501




                                CBS
                                Attn: Bankruptcy
                                PO Box 11788
                                Lexington, KY 40578-1788



                                Comenity Bank/Peebles
                                Attn: Bankruptcy
                                PO Box 182125
                                Columbus, OH 43218



                                Comenity Bank/Victoria
                                Secret
                                Attn: Bankruptcy POB 182125
                                Columbus, OH 43218
Case 20-70497-grs   Doc 1   Filed 10/27/20 Entered 10/27/20 20:40:06   Desc Main
                            Document Page 11 of 13

                                Comenitybank/justice
                                Attn: Bankruptcy
                                PO Box 182273
                                Columbus, OH 43218



                                Comenitybank/Maurices
                                Attn: Bankruptcy
                                PO Box 182125
                                Columbus, OH 43218



                                Consumer Portfolio Services,
                                Inc.
                                Attn: Bankruptcy
                                PO Box 57071
                                Irvine, CA 92619


                                Credit Acceptance
                                25505 West 12 Mile Road Suite 3000
                                Southfield, MI 48034




                                Credit One Bank
                                Attn: Bankruptcy Department
                                PO Box 98873
                                Las Vegas, NV 89193



                                Fingerhut
                                Attn: Bankruptcy
                                PO Box 1250
                                Saint Cloud, MN 56395



                                First PREMIER Bank
                                Attn: Bankruptcy
                                PO Box 5524
                                Sioux Falls, SD 57117-5524



                                First Progress
                                Attn: Bankruptcy
                                PO Box 9053
                                Johnson City, TN 37615-9053
Case 20-70497-grs   Doc 1   Filed 10/27/20 Entered 10/27/20 20:40:06   Desc Main
                            Document Page 12 of 13

                                Genesis Bc/Celtic Bank
                                Attn: Bankruptcy
                                PO Box 4477
                                Beaverton, OR 97076-4477



                                GLA Collection Company
                                Attn: Bankruptcy
                                PO Box 588
                                Greensburg, IN 47240-0588



                                IBO Credit Services
                                Attn: Bankruptcy Attn: Bankruptcy
                                1100 Charles Ave , Ste 200
                                Dunbar, WV 25064-3115



                                IC System, Inc
                                Attn: Bankruptcy
                                Po Box 64378
                                St. Paul, MN 55164-0378



                                Jefferson Capital Systems,
                                LLC
                                Attn: Bankruptcy 16 McLeland Road
                                Saint Cloud, MN 56303



                                Lendmark Financial
                                Attn: Bankruptcy Attn: Bankruptcy
                                1735 N Brown Rd , Ste 300
                                Lawrenceville, GA 30043



                                Merrick Bank/CardWorks
                                Attn: Bankruptcy
                                PO Box 9201
                                Old Bethpage, NY 11804-9001



                                OneMain Financial
                                Attn: Bankruptcy
                                PO Box 3251
                                Evansville, IN 47731
Case 20-70497-grs   Doc 1   Filed 10/27/20 Entered 10/27/20 20:40:06   Desc Main
                            Document Page 13 of 13

                                Phoenix Financial Services,
                                LLC
                                Attn: Bankruptcy
                                PO Box 361450
                                Indianapolis, IN 46236


                                Portfolio Recovery
                                Attn: Bankruptcy 120 Corporate Blvd
                                Norfold, VA 23502




                                Republic Bank
                                ATTN: Bankruptcy
                                PO Box 70353
                                Louisville, KY 40270



                                Stephen W. Gooch, Esq.
                                21026 Riverside Dr
                                Grundy, VA 24614




                                World Acceptance Corp
                                Attn: Bankruptcy
                                PO Box 6429
                                Greenville, SC 29606



                                World Finance Corp.
                                Attn: Bankruptcy
                                PO Box 6429
                                Greenville, SC 29606
